Title: To Alexander Hamilton from Jeremiah Olney, 14 February 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, February 14, 1791. “The enclosed Letter to the Treasurer, covers the second Moieties (the first being transmitted the 10th. instant) of Two Bank Notes, amounting, ⅌ triplicate List herewith, to 127 Dollars.… I have … received your Letter of the 31st. Ulto., relative to the appointment of Mates to the Revenue Cutters. I have in view Two or Three Persons whom I could recommend as suitable for those births; and if, on conversing with them, I find they will accept thereof, you shall be made acquainted with their Names by the next Post.”
